DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as they are a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.  Examiner suggests filling in each box in the drawings with information, such as S3: friction coefficient data is received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US Pub No: 2016/0133131 A1, hereinafter Grimm) in view of Otake (JP 2008031945 A, hereinafter Otake).
Regarding Claim 12:
Grimm discloses:
receiving friction coefficient data, wherein the friction coefficient data are representative of a friction coefficient measured in a position-dependent manner by a vehicle and of a quality characteristic representative of the vehicle.  Paragraph [0071] describes vehicles 610 that report local road friction conditions, along with their location, to a cloud-based server 630.  The server 630 continuously computes road friction estimates based on the data from the multitude of vehicles 610.  Paragraph [0059] describes that the stability control systems can adapt their control parameters based on road friction data.  Paragraph [0034] describes that the multiple parameters are evaluated to describe a threat level equation.
providing a friction coefficient map, wherein the friction coefficient map is representative of standardized friction coefficients of a vehicle fleet of a route network.  Paragraph [0071] describes that the vehicles 610 that can report local road friction conditions, along with their location, to a cloud-based server 630.  The server 630 computes road friction estimates which are specific to individual roads in individual locales and communicates the friction estimates out to the vehicles 610.  Paragraph [0072] describes a server 630 that computes road friction estimates based on the current friction estimates from the vehicles 610, historical friction estimates from the vehicles 610, and other data such as road surface type from digital maps and current weather conditions by locale.  This is equivalent to the claim because the server 630 computes road friction estimates for each road on a route network.
redetermining the quality characteristic in dependence on the friction coefficient data and the friction coefficient map.  Paragraph [0071] describes vehicles 610 that report local road friction conditions, along with their location, to a cloud-based server 630.  The server 630 continuously computes road friction estimates based on the data from the multitude of vehicles 610.  Paragraph [0059] describes that the stability control systems can adapt their control parameters based on road friction data.  Paragraph [0034] describes that the multiple parameters are evaluated to describe a threat level equation.
and transmitting the redetermined quality characteristic to the vehicle.  Paragraph [0059] describes that the stability control systems can adapt their control parameters based on road friction data.  Paragraph [0034] describes that the multiple parameters are evaluated to describe a threat level equation.
Grimm does not disclose a relationship between a vehicle-specific friction coefficient of a vehicle and a standardized friction coefficient of a friction coefficient map.
Otake teaches:
A method for determining a quality characteristic, wherein the quality characteristic is representative of a relationship of a vehicle-specific friction coefficient of a vehicle and a standardized friction coefficient of a friction coefficient map, the method comprising.  Paragraph [0073] describes a coefficient sensor that is equal to or less than a reference coefficient of friction.  This is equivalent to the claim because the current coefficient of friction is compared to the reference coefficient of friction and the difference can be found if needed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm to incorporate the teachings of Otake to show a relationship between a vehicle-specific friction coefficient of a vehicle and a standardized friction coefficient of a friction coefficient map.  One would have been motivated to do so to help stabilize the vehicle by controlling the driving force of a vehicle by controlling the throttle opening of the engine and controlling the ignition timing ([0001] of Otake).
Claim 18 is substantially similar to claim 12 and is rejected on the same grounds.

Regarding Claim 17:
	Grimm discloses:
The method according to claim 12, wherein the quality characteristic is assigned to a friction coefficient class.  Paragraph [0061] describes a road surface condition classifier 400 calculates a road friction condition value for the present time and vehicle location, where the road surface condition classifer is classified on a scale from 1, very low due to ice, snow, etc… to 10, very high dye to dry roads, etc…
Claim 23 is substantially similar to claim 17 and is rejected on the same grounds.


Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Otake and further in view of Germer et al. (US Pub No: 2020/0362926 A1, hereinafter Germer).
Regarding Claim 14:
Grimm and Otake teach the above inventions in claim 12.  Grimm and Otake do not teach how high an error of a friction coefficient measurement of a vehicle is.
Germer teaches:
The method according to claim 12, wherein the quality characteristic comprises a data sharpness, and the data sharpness is representative of how high is an error bandwidth of a friction coefficient measurement of the vehicle.  Paragraph [0035] describes a control error that is formed by generating the difference between the setpoint slip and the actual slip, wherein the actual slip is formed on the basis of the rotation rate recorded by the rotation rate sensors.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm and Otake to incorporate the teachings of Germer to show how high an error of a friction coefficient measurement of a vehicle is.  One would have been motivated to do so that errors regarding the sense coefficient of friction can be adjusted ([0055] of Germer).
Claim 20 is substantially similar to claim 14 and is rejected on the same grounds.

Claim(s) 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm in view of Otake and further in view of Huang et al. (US Pub No: 2018/0293988 A1, hereinafter Huang).
Regarding Claim 16:
Grimm and Otake teach the above inventions in claim 1.  Grimm and Otake do not teach a quality characteristic being representative of a Gaussian curve.
Huang teaches:
The method according to claim 12, wherein the quality characteristic is representative of a Gaussian curve.  Paragraph [0027] describes context parameters being determined by fitting a Gaussian curve.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm and Otake to incorporate the teachings of Huang to show a quality characteristic being representative of a Gaussian curve.  One would have been motivated to do so to describe a normal distribution for a real-valued random variable.
Claim 22 is substantially similar to claim 16 and is rejected on the same grounds.

Allowable Subject Matter
Claims 13, 15, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lenaga (US Pub No: 2019/0001988 A1): A road surface friction coefficient estimation apparatus for a vehicle includes: a first estimator; a second estimator; and a third estimator. The first estimator estimates a first road surface friction coefficient on a basis of a vehicle information acquired from the vehicle. The second estimator estimates a second road surface friction coefficient on a basis of an external information acquired from an outside of the vehicle. The third estimator estimates a road surface friction coefficient from the first road surface friction coefficient and the second road surface friction coefficient on a basis of a first reliability degree and a second reliability degree, the first reliability degree indicating a reliability of the first road surface friction coefficient, the second reliability degree indicating a reliability of the second road surface friction coefficient.
	Jonasson (US Pub No: 2019/0389475 A1): A method for estimating a tire property of a vehicle based on tire-to-road friction properties for a fleet of vehicles. The method includes: determining a tire-to-road friction for a plurality of vehicles, belonging to the fleet of vehicles, at a plurality of specified locations; determining a reference tire-to-road friction for the fleet of vehicles at each specified location; in a vehicle, determining a current tire-to-road friction at a first location being one of the specified locations; determining a difference between the current tire-to-road friction and the reference tire-to-road friction of the fleet for the first location; and estimating a tire property of the vehicle based on the determined difference. There is also provided a system configured to perform the described method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665